Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. This claim discloses a “computer readable digital storage medium” (in line 1) that could be broadly interpreted to include medium such as carrier waves and media distributed over a network (Please see the MPEP 2106 Section IV. Determine Whether the Claimed Invention Complies with 35 U.S.C. 101). This rejection may be overcome by modifying the claim and the specification to recite a non-transitory computer readable medium or tangible computer readable device. Please note that “tangible” by itself will not make the claim statutory. Tangible means perceivable, and a signal can be perceived. In addition, “Non-transitory medium” is not an acceptable substitute terminology because the claim language does not reflect the interrelationship between the program and a computer.  The claims should be amended to recite “non-transitory computer readable storage medium”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 15 are rejected under 35 U.S.C. 102A2 as being anticipated by US 20200396455 A1-Liu et al (Hereinafter referred to as “Liu”).
Regarding claim 1, Liu discloses an image decoding method performed by a decoding apparatus (abstract, method of decoding), comprising:
receiving residual information from a bitstream ([0127], wherein residual signal sent from the encoder to decoder);
deriving transform coefficients for a current block based on the residual information  ([0151], wherein primary transform is applied);
deriving modified transform coefficients by applying an LFNST to the transform coefficients ([0151], wherein NSST can only be applied to low frequency coefficients after the primary7 transform. This would mean that the coefficients are modified. [0158] discloses that NSST is referred to reduced size transform (RST) or low frequency non-separable secondary transform (LFNST);
deriving residual samples for the current block based on an inverse primary transform for the modified transform coefficients ([0237], inverse transform to generate residual); and
generating a reconstructed picture based on the residual samples ([0065], [0076]; [0237], inverse transform to generate residual under reconstruction. Meaning, reconstructed picture); and
wherein the deriving the modified transform coefficients comprises: determining whether or not the LFNST is applicable to a height and width of a partitioned sub partition block in case an ISP is applied to the current block ([0164], wherein lfnst_index indicating a selection of a LFNST kernel is signaled; [0172]; [0227]),
parsing an LFNST index in case the LFNST is applicable ([0065], parser may extract; [0067]), and
deriving the modified transform coefficients based on the LFNST index ( and an LFNST matrix([0164-0180, wherein transform coefficients are modified based on the RST/NSST/LFNST index and the matrices).
Regarding claim 2, Liu discloses the method of claim 1, wherein when the height and width of the subpartition block are equal to 4 or more, the LFNST index is parsed (Fig. 10).
Regarding claim 3, Liu discloses the method of claim 1, wherein if the tree-type of the current block is a dual-tree luma or single-tree, when a height and width of the subpartition block for a luma component block of the current block are equal to 4 or more, the LFNST index is parsed ([0172]; fig. 22).
Regarding claim 4, Liu discloses the method of claim 1, wherein whether or not the LFNST is applicable to a height and width of the current block is determined based on a tree-type and color format of the current block ([0172]).
Regarding claim 5, Liu discloses the method of claim 4, wherein if the ISP is not applied to the current block and the tree-type of the current  block is a dual-tree chroma, when a height and width corresponding to a chroma component block of the current block are equal to 4 or more, the LFNST index is parsed ([0172], Fig 22).
Regarding claim 6, Liu discloses the method of claim 4, wherein if the ISP is not applied to the current block and the tree-type of the current block is a single tree or dual-tree luma, when a height and width corresponding to a luma component block of the current block are equal to 4 or more, the LFNST index is parsed ([0172], Fig 22).
Regarding claim 8, analyses are analogous to those presented for claim 1, and are applicable for claim 8, wherein the encoder performs the opposite of the decoder ([0127], encoder)
Regarding claim 9, analyses are analogous to those presented for claim 2, and are applicable for claim 9 (wherein the encoder performs the opposite of the decoder).
Regarding claim 10, analyses are analogous to those presented for claim 3, and are applicable for claim 10 (wherein the encoder performs the opposite of the decoder).
Regarding claim 11, analyses are analogous to those presented for claim 4, and are applicable for claim 11 (wherein the encoder performs the opposite of the decoder).
Regarding claim 12, analyses are analogous to those presented for claim 5, and are applicable for claim 12 (wherein the encoder performs the opposite of the decoder).
Regarding claim 13, analyses are analogous to those presented for claim 6, and are applicable for claim 13 (wherein the encoder performs the opposite of the decoder).
Regarding claim 15, analyses are analogous to those presented for claim 1, and are applicable for claim 15
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487